ELECTROLYTE FOR LITHIUM ION SECONDARY BATTERY, LITHIUM ION SECONDARY BATTERY, AND MODULE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/24/2020, 3/27/2020, 4/20/2021, and 12/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Larush et al. (J. Power Sources, 189, (2009), 217-223) and further in view of Zheng et al. (US 2017/0077557 A1).
Regarding claims 1-6 and 10-13, Larush et al. teach an electrolyte solution for a lithium ion secondary battery (Abstract), comprising a compound (1) represented by the following formula (1):

    PNG
    media_image1.png
    112
    345
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently a C1-C4 alkyl group optionally containing an ether bond (Experimental discloses the use of ethyl-3-methylimidazolium–bis(oxalato-borate) (EMI–BOB) represented by the following chemical structure:
    PNG
    media_image2.png
    130
    245
    media_image2.png
    Greyscale
As can be seen, at least one of R1 and R2 is a methyl group and at least one of R1 and R2 is an ethyl group. This is structurally identical to compound (1-a).)
However, Larush et al. do not teach wherein chloride ion is present at a concentration of 1.0 x 10-6 to 1.0 x 103 ppm.
Zheng et al. teach preparation methods for ionic liquids (Abstract) for use as electrolytes in lithium ion batteries (Paragraphs 0004 and 0005). Further, halide ions are often present in ionic liquids as an impurity wherein the content of a halide ion (e.g. chlorine) is less than or equal to 5 ppm (Paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the ionic liquid of Larush to have less than or equal 5 ppm of chlorine ions as disclosed by Zheng in order to improve cycle life.
Regarding claim 7, the combination of Larush and Zheng et al. teach the electrolyte solution for a lithium ion secondary battery according to claim 4. Further, Larush et al. teach wherein the imidazolium cation (1-1) is present at a concentration of 1.0 x 10-5 to 1.0 mol/L, the bis(oxalato)borate anion is present at a concentration of 1.0 x 10-5 to 1.0 mol/L, and the hexafluorophosphate anion is present at a concentration of 0.01 to 1.5 mol/L. (Ignoring the volume occupied by LiPF6 in the electrolyte, assuming that the density of EC and DMC in the electrolyte is 1.32 g/cm3 and 1.07 g/cm3, respectively, and the density of EMI-BOB is 1.38g/cm3 (the density of 1-butyl-3-methyl imidazoliumhexafluorophosphate, which is a similar ionic liquid), the concentrations of EMI cations and BOB anions in the electrolyte would be 0.41 mol/L in both cases, and the concentration of PF6 anions is 1 mol/L.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729